 

 

* Case 3:18-cr-00587-K Documentl Filed 11/20/18 Page lof 13 Page|D 1

calcium

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

DALLAS DIVIsIoN <ZM/
UNITED sTATEs oF AMERICA To BE FILED UNDER sEAL
v. No.
JAREDRICE, sR. (01) 9- 1 SC'R- 58 ‘:7'.. K
l sEALED INDICTMENT
The Grand Jury Charges:
Introduction

At all times material to the indictment, unless otherwise indicated:

l. The defendant, Jared Rice, Sr., Was the Chief Executive Offlcer and a
founder of AriseBank.

2. AriseBank Was an unincorporated entity founded in January 2017 operated
by and in the custody and control of Rice that purportedly maintained a place of business
in Dallas, Texas. AriseBank promoted itself as the first decentralized banking platform
offering numerous services to consumers for digital and flat currency.

Scheme and Artifice to Defraud

 

3. Beginning no later than June 2017, the exact date being unknown to the
Grand Jury, and continuing until on or about January 29, 2018, in the Dallas Division of

the Northern District of Texas and elsewhere, the defendant, Rice, Willfully and

U.S. v. Jared Rice, Sr.
Indictment-Page 1

 

ij

t Case 3:18-cr-00587-K Documentl Filed 11/20/18 Page 20f 13 Page|DZ

and obtained money and property by means of untrue statements of material facts and
omissions of material facts necessary to make the statements made, in the light of the
circumstances under which they were made, not misleading, in connection with the sale
of securities, namely AriseCoin.

4. The object of Rice’s scheme was to cause investors to transmit digital and
fiat currencies to websites and accounts that Rice controlled under the guise of
purchasing AriseBank’s proprietary digital currency, AriseCoin, a security, through an
initial coin offering (“ICO”).

5. Through the scheme and artifice to defraud, Rice, raised in digital and fiat
currency the U.S. dollar equivalent of approximately $4,250,000 from hundreds of
investors.

Manner and Means

 

6. Beginning no later than June 2017, Rice began to promote AriseBank to the
public. Rice also began to promote AriseCoin, a new cryptocurrency to be sold by
AriseBank through an ICO, in 2017. Rice promoted AriseBank and AriseCoin to
investors via press releases, public video interviews, social media outlets such as
Facebook and Twitter, and on the publicly-available websites www.arisebank.com and
Www.arisecoin.com.

7. Rice controlled the www.arisebank.com and www.arisecoin.com websites.

The AriseBank website contained two whitepapers, one known as the Developer

U.S. v. Jared Rice, Sr.
Indictment-Page 2

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 3 of 13 Page|D 3

Whitepaper and a second known as the Elevator Whitepaper. Rice authored both
whitepapers.

8. By use of the internet, a means and instrumentality of interstate commerce
and the mails, Rice made numerous misrepresentations of material facts and omitted
numerous facts to investors and potential investors to obtain money and property from
them during the AriseCoin ICO.

9. In the offer and sale of AriseCoin, and in obtaining money and property from
investors and others, defendant Rice made and caused to be made to investors numerous
materially false and fraudulent representations of fact, including the following:

a. that AriseBank offered the AriseCard, an AriseBank-issued Visa-branded
card to consumers, when in fact, as Rice then knew, AriseBank had no
partnership or contract with VISA.

b. that AriseBank utilized Marqeta’s world renowned VI SA API, allowing
AriseBank to do things that most crypto wallets are unable to do, when in
fact, as Rice then knew, AriseBank had no partnership or contract with
Marqeta.

c. that AriseBank, AriseCoin, AriseCard, ArisePay, aOS, aEx, aIEXchanger,
aTransfer, aCharts, AriSeID, CoinSecure, CoinPin, Thumbcoin, CoinFace,
RISE and RISE Network names and/or terms are trademarked intellectual

property registered to AriseBank LTD in multiple countries including the

U.S. v. Jared Rice, Sr.
Indictment-Page 3

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 4 of 13 Page|D 4

United States of America, when in fact, as Rice then knew, none of these
names or terms were trademarks registered to AriseBank LTD even in the
United States.

d. that AriseBank was a bank that offered users traditional banking services,
debit cards, and credit cards in addition to cryptocurrency services, when in
fact, as Rice then knew, AriseBank was not a bank and had not been
authorized by the Texas Department of Banking to conduct business in the
state of TeXas.

e. that AriseBank had completed acquisition of two traditional U.S.-based
banks, held 100% of the equity in each bank, and could now offer its
customers FDlC-insured accounts, when in fact, as Rice then knew,
AriseBank had not acquired any banks and could not offer its customers
FDIC-insured accounts.

f. that, by December 26, 2017, the AriseCoin ICO had raised $300,000,000,
when in fact, as Rice then knew, the AriseCoin ICO had not.

g. that, by January 18, 2018, the AriseCoin ICO had raised $600,000,000
within the course of a few weeks and was quickly approaching being the
first $l,OOO,()O0,000 ICO, when in fact, as Rice then knew, the AriseCoin

ICO had not.

U.S. v. Jared Rice, Sr.
Indictment-Page 4

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 5 of 13 Page|D 5

10. In the offer and sale of AriseCoin, and in obtaining money and property
nom investors and others, defendant Rice omitted to state and caused others to omit to
state to investors material facts necessary in order to make the statements made, in light
of the circumstances under which they Were made, not misleading, including the
following:

a. that Rice has pleaded guilty to the state felony crimes of Tampering with
Government Records for forging a Texas Secretary of State Incorporation
document, and Theft of Property Valued More Than or Equal to $15 00 and
Less than $20,000, for stealing funds provide by an investor in a prior
internet-related business scheme and is currently on probation for these
offenses.

b. that Rice regularly transferred investors’ Ethereum to a non-AriseBank
Coinbase account with UserID ending in the characters “adaf” that Rice
used, exchanged the Ethereum into U.S. dollars, and transferred those hinds
to a non-AriseBank account ending in 8935 that Rice controlled at Bank of
America.

c. that Rice converted investor funds to his own use and benefit, and the use
and benefit of others, including his girlfriend, spending investor funds on
his family law attorney, guardian ad litem, and for daily living expenses

such as hotels, food, clothing, and Uber through the use of a debit

U.S. v. Jared Rice, Sr.
Indictment-Page 5

 

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 6 of 13 Page|D 6

card and cash withdrawals for himself and others, among other
expenditures

ll. According to the Developer Whitepaper, the AriseCoin ICO had three
stages: a “Private Sale” scheduled to occur between on or about November 6, 2017,
through on or about November 12, 2017; a “Pre-Sale” from on or about November 13,
2017, through on or about December 13, 2017 ; and a “Public ICO Sale” from on or about
December 14, 2017, through on or about January 14, 2018, which was later extended to
approximately January 27, 2018.

12. During the ICO, the AriseBank and AriseCoin websites offered AriseCoin
for sale to the general public throughout the United States, including within the Dallas
Division of the Northern District of Texas. To invest in the AriseCoin ICO, an
individual only needed to register on the AriseBank website by providing an email
address. There were no other investor requirements or restrictions

13. During the ICO, investors could purchase AriseCoin using digital currency,
including BitCoin (“BTC”), Ethereum (“ETH”), and LiteCoin (“LTC”), among others.
Investors could also purchase AriseCoin using fiat currency, including PayPal.

l4. After making the purchase, the investor typically received one or more
communications from AriseBank via email.

15. As a result of Rice’s scheme, artifice, device, and contrivance to defraud,

and to obtain money and property, numerous individuals purchased AriseCoin during the

U.S. v. Jared Rice, Sr.
Indictment-Page 6

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 7 of 13 Page|D 7

ICO via the www.arisebank.com and www.arisecoin.com websites, including investors
whose initials are D.W., N.J., and E.T. and an FBI employee acting in an undercover

capacity, all of whom made their purchases from within the United States.

U.S. v. Jared Rice, Sr.
Indictment-Page 7

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 8 of 13 Page|D 8

Counts One through Three
Securities Fraud

(Violation of 15 U.S.C. §§ 78j(b) and 78ffand 17 C.F.R. § 240.10b-5)

16. On or about each date for each of the below-identified Counts, defendant
Jared Rice, Sr., in the Dallas Division of the Northern District of Texas and elsewhere,
willfully and knowingly, by use of the mails and means and instrumentalities of interstate
commerce, employed one or more manipulative and deceptive devices and contrivances,
contrary to Rule 10b-5 of the Rules and Regulations of the U.S. Securities and Exchange
Commission, 17 C.F.R. § 240.10b-5, in connection with the sales of securities, namely,
the sale of AriseCoin to investors, directly and indirectly:

0 Employed devices, schemes and artifices to defraud;

0 Made untrue statements of material facts and omitted to state material facts
necessary to make the statements made, in light of the circumstances under
which they were made, not misleading; and

0 Engaged in acts, practices, and courses of business that operated and would

operate as a fraud and deceit upon a person;

all as alleged in paragraphs one through fifteen of this Indictment, which are incorporated

here by reference:

U.S. v. Jared Rice, Sr.
Indictment-Page 8

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 9 of 13 Page|D 9

 

 

 

 

Count Date Event

1 December 17 , 2017 D.W. purchased AriseCoin via the intemet
with 0.506 ETH

2 January 20, 2018 E.T. purchased AriseCoin via the intemet
with 3.4 LTC

3 January 24, 2018 FBI undercover employee purchased
AriseCoin via the internet with 0.06663 659
BTC

 

 

 

 

 

In violation of 15 U.S.C. §§ 78j(b) and 78ff and 17 C.F.R. § 240.10b-5.

U.S. v. Jared Rice, Sr.
Indictment-Page 9

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 10 of13 Page|D 10

Counts Four through Six
Wire Fraud
(Violation of 18 U.S.C. § 1343)

17. The Grand Jury realleges and incorporates by reference the allegations set
forth in paragraphs one though fifteen of this Indictment.

18. On or about each date for each of the below-identified Counts, defendant
Jared Rice, Sr., in the Dallas Division of the Northern District of Texas and elsewhere,
for the purpose of executing the scheme and artifice to defraud, and to obtain money and
property by means of false and fraudulent pretenses, representations, and promises, did
knowingly and with intent to defraud cause to be transmitted, by means of wire and radio

communication in interstate commerce, certain writing, signs, signals, pictures, and

sounds, namely, each of the following:

 

 

 

Count Date Event

4 December 24, 2017 N.J. purchased AriseCoin via the intemet
with 0.9160639 BTC.

5 January 17, 2018 Jared Rice, Sr. sent an email via the intemet

to public relations firm EFF approving
AriseBank’s January 18, 2018, press release.

 

6 January 24, 2018 FBI undercover employee purchased
AriseCoin via the internet with 2.04997 551
LTC.

 

 

 

 

 

In violation of 18 U.S.C. § 1343.

U.S. v. Jared Rice, Sr.
Indictment»Page 10

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 11 of 13 Page|D 11

Forfeiture Notice
[18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

Upon conviction of any of the offenses alleged in Counts One through Six of
this Indictment and pursuant to 18 U.S.C. § 981(a)(1)(C), in conjunction with 18 U.S.C. §
2461(c), the defendant, Jared Rice, Sr., shall forfeit to the United States all property, real
or personal, constituting or derived from proceeds traceable to the respective offense.

Pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b), if any of
the above-referenced property subject to forfeiture, as a result of any act or omission of
the defendant, cannot be located upon the exercise of due diligence; has been transferred
or sold to, or deposited with, a third person; has been placed beyond the jurisdiction of
the Court; has been substantially diminished in value; or has been commingled with other
property that cannot be subdivided without difficulty, it is the intent of the United States
to seek forfeiture of any other property of the defendant up to the value of the above-

described property subject to forfeiture

U.S. v. Jared Rice, Sr.
Indictment-Page 11

 

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 12 of 13 Page|D 12

A TRUE BILL

@gy {Z//zf;

FoREPERsoN

 

ERIN NEALY COX
UNITED STATES ATTORNEY

`/Ww/ /(/M

MA¢<Y v/ALTERS

Assistant United States Attomey
Texas State Bar No. 24003138
1100 Commerce Street, Suite 300
Dallas, Texas 75242-1699
Telephone: 214.659.8600
Facsimile: 214.659.8812

/;//M
sIDDHARTH WY
Assistant Unite tates Attomey
Texas State Bar No. 24072791
1100 Commerce Street, Suite 300
Dallas, Texas 75242-1699

Telephone: 214.659.8600
Facsimile: 214.659.8812

U.S. v. Jared Rice, Sr.
Indictment-Page 12

Case 3:18-cr-00587-K Document 1 Filed 11/20/18 Page 13 of 13 Page|D 13

IN THE’ UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

JARED RICE, SR.

 

SEALED INDICTMENT

15 U.S.C. §§ 78j(b) and 78ffand 17 C.F.R. § 240.10b-5
Securities Fraud
(Counts 1 - 3)

18 U.S.C. § 1343
Wire Fraud
(Counts 4 - 6)

18 U.s.c. §§ 981(a)(1)(C) and 982(3)(1)311¢1 28 U.s.C. § 2461(¢)

Forfeiture Notice

6 Counts

 

A true bill rendered

DALLAS

Filed in open court this 90 day of November, 2018.

 

Warrant to be Issued

 

 

Y©1Kl

UNITED S SMAGISTRATE JUDGE
No Criminal ME r Pending

l

@11 111111111@ '

FOREPERSON

